                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-123-MOC-DCK

 LISA M. ALKINS-NULTY,

                    Plaintiff,

 v.

 DANAHER CORPORATION, KAVO
 KERR, DENTAL IMAGING
 TECHNOLOGIES CORPORATION, and
 DOES 1 through 10, Inclusive,

                    Defendants.


                                 CONSENT PROTECTIVE ORDER

       The parties have proposed the foregoing Consent Protective Order to expedite the flow of

discovery materials, facilitate the prompt resolution of discovery disputes and disputes concerning

confidentiality, protect certain materials designated as confidential (“Confidential Materials”), and

ensure that protection is afforded only to material so designated.

IT IS, THEREFORE, ORDERED that:

       1.      General Scope of the Agreement. This Consent Protective Order shall govern

certain documents and other material produced in response to any discovery request or other

request for information by Plaintiff and the Defendants in this action, all information contained

therein, and all copies, excerpts or summaries thereof, specifically including, but not limited to,

answers to requests for admissions, answers to interrogatories, responses to requests for production

of documents and documents produced in accordance therewith, documents subpoenaed in

connection with depositions and any deposition transcript or portion thereof as to which protection



      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 1 of 9
is sought in accordance with this Order. The following documents and/or information may be

designated as “Confidential” pursuant to this Order: (a) medical records or other health-related

information; (b) personal information, including but not limited to: social security numbers,

financial and tax records, personnel records, employment benefits, educational records, dates of

birth, and health insurance information; and (c) confidential or proprietary business and personal

information, including but not limited to, technical product specifications and training programs,

income tax returns, balance sheets, profit and loss statements, customer information, and sales and

commissions rates, plans, and structures. For the avoidance of doubt, this Consent Protective

Order shall govern production of documents and other material produced in response to any

discovery request regardless of whether the documents and materials are the property of, or are

being produced by, a party, an affiliate of any party, or a third party.

       2.      Designation as Confidential. Any party producing or furnishing information of any

nature to another party, to the Court, or at a deposition in connection with this litigation, may

designate as “Confidential” on each and every page of a disclosed document and on all copies in

a manner that will not interfere with the legibility of the document, and in accordance with the

procedures set forth herein, any such information, document or part thereof, interrogatory answer,

response to request for admissions, deposition testimony, excerpts and summaries of such

information, or other materials as set forth in Paragraph 1 of this Agreement. Such designation

shall be made at the time the information in produced or furnished, or at a later time as provided

herein. To the extent documents are produced in native format, it shall be sufficient to include the

term “CONFIDENTIAL” in the file name for the document and to include an associated

placeholder document bearing the term “Confidential.”


                                                 -2-

      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 2 of 9
       3.      Procedure for Designating Information as Confidential or Confidential - Attorney’s

Eyes Only. Parties may designate Confidential Materials in the following manner:

               (i)    In the case of documents or other written materials, by affixing to each page

       of every such document, or in the case of native files, appending to the filename of every

       such document, at the time of production, the word or phrase “Confidential” by stamp or

       other method which will make the word conspicuous;

               (ii)   In the case of answers to interrogatories, designation shall be made by

       placing the word or phrase “Confidential” adjacent to or at the end of any answer deemed

       to contain confidential information. Alternately, answers deemed to contain confidential

       information may be bound separately and marked with the word or phrase “Confidential”;

               (ii)   In the case of depositions or other pretrial testimony in this action by the

       parties or any of their officers or employees, by a statement to that effect on the record by

       counsel for the party who claims that Confidential Material is about to be or has been

       disclosed. Unless the parties intend to designate all of the information contained within a

       particular document or deposition testimony as Confidential Material, counsel for that

       party should indicate in a clear fashion the portion of the document or testimony which is

       intended to be designated as confidential.

       4.      Restricted Use of Information. Documents/information designated as

“Confidential” pursuant to paragraphs 1 through 3 of this Order shall not be disclosed to any

person except the following individuals:




                                               -3-

      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 3 of 9
                  (i)    the Court (including the Clerk’s office, stenographic reporters and

       videographers, engaged in such proceedings as are necessary to the preparation for trial

       and trial of this action);

                  (ii)   counsel for the parties (including in-house counsel), their staff members,

       their professional and para-professional employees;

                  (ii)   any experts or service contractors (i.e., court reporters or outside

       photocopying or imaging services) associated by the parties regarding this action;

                  (iv)   the parties, including officers or managers of a party who have a need to

       know the information for purposes of this litigation; or

                  (v)    by mutual consent.

       5.         Acknowledgment of Agreement. All persons to whom Confidential Material is

disclosed pursuant to paragraph 4 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to ensure that persons authorized to receive

Confidential Material pursuant to paragraph 4 of this Order have knowledge of the terms of this

Order and agree to be bound by them. Any persons breaching the provisions of this Order are

subject to the contempt powers of this Court.

       6.         Inadvertent Disclosure. In the event a party inadvertently produces materials which

should have been, but were not, marked “Confidential,” the party may designate such materials as

“Confidential” by notifying counsel of the error and producing the documents again, with the

“Confidential” designation, prior to the expiration of the discovery deadline set by the Court. The

parties will then treat these documents as if they had been marked “Confidential” when they were

first produced.


                                                 -4-

      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 4 of 9
       7.         Use of Confidential Materials in this Case. Nothing in this Agreement shall prevent

or impair the use by a party of Confidential Materials as set forth in paragraphs 1 through 3 of this

Agreement in proceedings in this litigation, including motion papers, affidavits, briefs, other

papers and depositions filed with the Court or at any deposition, or hearing, conference, or trial

before the Court so long as confidentiality of such information is protected as provided herein. If

any Confidential Material is filed with the Court, counsel filing the Confidential Material may file

it under seal in accordance with this Order and pursuant to Rule 6.1 of the Local Rules Governing

Civil Cases.

       8.         Challenging Confidentiality. Acceptance by a party of any information, document,

or thing identified as “Confidential” pursuant to this Order shall not constitute a concession that

the information, document or thing is appropriately designated as Confidential Material. Counsel

for the parties shall serve written notice of any objections to specific designations upon the other

party. Counsel shall first attempt to resolve any disputes of confidentiality between themselves.

If Counsel are unable to agree on any such issue, counsel seeking protection of a document must

bring the issue before the Court within twenty (20) days of receipt of any written notice of any

objections. No disclosure of such information shall occur pending resolution of any dispute under

this paragraph.

       9.         Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving it of the provisions

of this Order for good cause shown. All parties retain the right to apply to the Court for an order




                                                 -5-

      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 5 of 9
affording additional protection to Confidential Material as the circumstances may warrant.

Nothing contained herein shall prevent a party from seeking modification to this Order.

       10.     Disclosure.

               (a)     Nothing contained herein shall prevent a party from disclosing, revealing or

       using any documents, material or other information which is already lawfully in the

       possession of that party or which that party lawfully obtains from any source other than the

       opposing party, and this Order shall not otherwise apply to such documents, material or

       other information.

               (b)     Nothing in this document shall prevent any party from producing any

       document or information in his, her, or its possession in response to a lawful subpoena or

       other compulsory process, provided that notice shall be given to the other party prior to the

       date that the party subpoenaed is required to respond to the subpoena or other compulsory

       process in which materials designated confidential are sought.

       11.     Modification of the Agreement. In the event of further proceedings in this action,

if any of the parties hereto believe that this Agreement unreasonably impedes discovery to a party

or the use of information discovered from a party for purposes of this litigation, or provides

insufficient protection regarding discovery materials produced by a party, such party may serve

notice upon the parties and request the Court modify this Agreement.

       12.     Protection of Copies.      All copies, extracts, or summaries prepared from

Confidential Materials produced hereunder shall be subject to the same terms of this Agreement

as the Confidential Material from which such copies, extracts or summaries were prepared, if

properly designated.


                                               -6-

      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 6 of 9
       13.      Obligations Upon Termination of Litigation. Within thirty (30) days after the final

termination of this action, each party, upon request of the other party, shall either return to the

producing party, or destroy, all documents or information received from the other party and

designated under this Order.

       14.      Notices. Notice required under this Agreement shall be in writing and provided to

the attorneys for the parties listed below. Notice to the parties shall be adequate if given solely to

the parties’ counsel of record.

       15.      Ultimate Disposition. The ultimate disposition of protected materials is subject to

a final order of the Court on the completion of litigation.

       16.      Effective Date. This Agreement shall be effective immediately and shall survive

the conclusion of this lawsuit.

       SO ORDERED.



Signed: October 27, 2020




                                                -7-

      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 7 of 9
AGREED TO BY:



/s/ Bert J. Miano                       /s / Honore N. Hishamunda
Bert J. Miano                           Honore N. Hishamunda
Miano Law PC                            North Carolina Bar No. 49673
3116 Weddington Road                    hhishamunda@seyfarth.com
Suite 900-1049                          Daniel P. Hart*
Matthews, North Carolina 28105          Georgia Bar No. 141679
Email: bmiano@mianolaw.com              dhart@seyfarth.com
Counsel for Plaintiff                   SEYFARTH SHAW LLP
                                        1075 Peachtree Street, N.E., Suite 2500
                                        Atlanta, Georgia 30309-3962
                                        Telephone: (404) 885-1500
                                        Facsimile: (404) 892-7056

                                        Ethan C. Goemann
                                        North Carolina Bar No. 50731
                                        egoemann@seyfarth.com
                                        SEYFARTH SHAW LLP
                                        121 West Trade Street, Suite 2020
                                        Charlotte, North Carolina 28202
                                        Telephone: (704) 925-6026
                                        Facsimile: (704) 946-6083

                                        * Admitted Pro Hac Vice

                                        Counsel for Defendants




                                  -8-

    Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 8 of 9
                                      EXHIBIT A
                               UNDERTAKING AGREEMENT

       I, ______________, hereby acknowledge that I have been provided with a copy of and read

the Consent Protective Order (the “Order”) entered in Case No. 3:20-cv-00123 in the United States

District Court of the Western District of North Carolina, Charlotte Division (the “Court”), and that

I understand the terms, conditions, and restrictions it imposes on any person given access to

“Confidential” materials. I recognize that I am bound by the terms of that Order, and I agree to

comply with those terms.

       I will not disclose “Confidential” materials to anyone other than persons specifically

authorized by the Order and agree to return all such materials that come into my possession to

counsel from whom I received such materials. I consent to be subject to the personal jurisdiction

of the Court, with respect to any proceedings relative to the enforcement of the Order.

 Dated this __day of __________, 202___.
                                                   Printed Name


                                                   Signature


                                                   Home Address


                                                   City, State, Zip Code


                                                   Telephone Number


                                                   Job Title/Description




                                               -9-

      Case 3:20-cv-00123-MOC-DCK Document 24 Filed 10/27/20 Page 9 of 9
